Name: Council Regulation (ECSC, EEC, Euratom) No 3678/85 of 20 December 1985 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31985R3678Council Regulation (ECSC, EEC, Euratom) No 3678/85 of 20 December 1985 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 351 , 28/12/1985 P. 0001 - 0001 Spanish special edition: Chapter 01 Volume 5 P. 0039 Portuguese special edition Chapter 01 Volume 5 P. 0039 *****COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3678/85 of 20 December 1985 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 427/67/EEC, No 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Council Regulation (Euratom, ECSC, EEC) No 3822/81 (2), and in particular Article 4 (4) thereof, Whereas the representation and special-duty allowances provided for under Article 4 (2) and (3) of Regulation No 422/67/EEC, No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1986: - the amounts listed in Article 4 (2) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 45 905, - Vice-President: Bfrs 29 500, - Other members: Bfrs 19 670, - the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 45 905, - Judge or Advocate-General: Bfrs 19 670, - Registrar: Bfrs 17 940, - the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be replaced by the sum of Bfrs 26 240. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussel, 20 December 1985. For the Council The President R. KRIEPS (1) OJ No L 187, 8. 8. 1967, p. 1. (2) OJ No L 386, 31. 12. 1981, p. 4.